DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 Sep 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 4, filed 20 Sep 2022, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of 21 Jun 2022 has been withdrawn in view of the amended claim. 
Applicant’s arguments, see pg. 4-7, filed 20 Sep 2022, with respect to the 35 U.S.C. 103 rejections have been fully considered but are not persuasive.
Regarding claim 1, Applicant argues, see pg. 5, that “Absent from Pagoulatos, Rothberg and Hedlund is a settings controller, responsive to the identification of target anatomy by a neural network for configuring imaging system settings and activating needed user controls for an exam of the identified anatomy”. However, the Examiner respectfully disagrees. First, a broadest reasonable interpretation of the limitation “the settings controller configured to obtain imaging system settings and activate user controls for an exam of the identified anatomy in response to the identification of the anatomy by the neural network model” includes only activating user controls in response to the identification of the anatomy by the neural network model and obtaining imaging system settings may be independent from the identification of the anatomy by the neural network model. In particular, the limitation “user controls” recited in claim 1 is not explicitly defined in the claim nor the specification that the limitation has been given a broadest reasonable interpretation as any input a user can provide to the ultrasound imaging system. Second, even if the limitation were given a broadest reasonable interpretation as in response to the identification of the anatomy by the neural network model, the settings controller configured to both obtain imaging system settings and activate user controls for an exam of the identified anatomy, which Applicant appears to intend, the limitation would be obvious as applying known techniques of both Hedlund and Rothberg for a heart exam using ultrasound imaging systems to a known device of Pagoulatos also for a heart exam using an ultrasound imaging system that is ready for improvement to yield predictable results of both obtaining imaging system settings and activating user controls in response to the identification of the anatomy by the neural network model. In particular, Pagoulatos discloses a base product for examining a heart by first identifying a clinically desirable view of a heart using deep learning. Hedlund discloses a technique of automatically obtaining ultrasound imaging system settings for an exam of a heart, and Hedlund’s technique is applicable to Pagoulatos’s base product since both Pagoulatos and Hedlund are directed to examining a heart using an ultrasound imaging system. One of ordinary skill in the art would recognize that an optimized acquisition of a clinically desirable view of a heart would be advantageous for improved imaging of the anatomy of interest. Therefore, one of ordinary skill in the art would apply a known technique (in this case, Hedlund’s technique of automatically obtaining ultrasound image system settings for a heart exam) to a known device (in this case, Pagoulatos’s product for examining a heart by first identifying a clinically desirable view of a heart using deep learning) that was ready for improvement, and the results (in this case, a settings controller configured to obtain imaging system settings for an exam of the identified anatomy in response to the identification of the anatomy by the neural network model) would have been predictable to one of ordinary skill in the art. Additionally, Rothberg discloses a technique of activating user controls for an exam of a heart, and Rothberg’s technique is applicable to Pagoulatos’s base product, since both Pagoulatos and Rothberg are directed to examining a heart using an ultrasound imaging system. One of ordinary skill in the art would recognize that activating user controls for user feedback on an automatically identified clinically desirable view of a heart would be advantageous for allowing a user feedback in improving imaging of the anatomy of interest. Therefore, one of ordinary skill in the art would apply a known technique (in this case, Rothberg’s technique of activating user controls for an exam of a heart) to a known device (in this case, Pagoulatos’s product for examining a heart by first identifying a clinically desirable view of a heart using deep learning) that was ready for improvement, and the results (in this case, a settings controller configured to activate user controls for an exam of the identified anatomy in response to the identification of the anatomy by the neural network model) would have been predictable to one of ordinary skill in the art. See MPEP 2143.I.D and the 35 U.S.C. 103 rejection to claim 1 below.
Regarding claim 7, Applicant argues, see pg. 6, that  “Nowhere is there a user control configured to be activated in response to identification of target anatomy in an ultrasound image by a neural network model, and further wherein the display is adapted to display the activated user control”. However, the Examiner respectfully disagrees. First, as Applicant noted in pg. 6, claim 7 has been amended to recite “wherein the display is adapted to display the user controls activated in response to identification of the anatomy by the neural network model”. Second, the amended limitation “wherein the display is adapted to display the user controls activated in response to identification of the anatomy by the neural network model” would be obvious as applying a known technique of Rothberg for a heart exam using ultrasound imaging systems to a known device of Pagoulatos also for a heart exam using an ultrasound imaging system that is ready for improvement to yield predictable results of displaying the user controls activated in response to the identification of the anatomy by the neural network model. In particular, Rothberg discloses a technique of displaying activated user control for an exam of a heart, and Rothberg’s technique is applicable to Pagoulatos’s base product, since both Pagoulatos and Rothberg are directed to examining a heart using an ultrasound imaging system, as noted above. One of ordinary skill in the art would recognize that displaying activated user controls of a user feedback on an automatically identified clinically desirable view of a heart would be advantageous in allowing the user to confirm his feedback in improving imaging of the anatomy of interest. Therefore, one of ordinary skill in the art would apply a known technique (in this case, Rothberg’s technique of displaying activated user control for an exam of a heart) to a known device (in this case, Pagoulatos’s product for examining a heart by first identifying a clinically desirable view of a heart using deep learning) that was ready for improvement, and the results (in this case, a display adapted to display the user controls activated in response to the identification of the anatomy by the neural network model) would have been predictable to one of ordinary skill in the art. See MPEP 2143.I.D and the 35 U.S.C. 103 rejection to claim 7 below.
Regarding claims 9 and 16, Applicant argues, see pg. 6-7, that “The paper (Chen) does not say whether the image labels were placed on the images by the authors, an editor, the publisher, or someone else. The labels are for the underlying anatomy in the ultrasound images, not the segmentation”. However, the Examiner respectfully disagrees. Claim 9 or 16 does not specify who or what annotates the ultrasound images. Instead, the claims merely recite displaying annotated ultrasound images with identified anatomy or activated user control graphics, respectively. Therefore, a broadest reasonable interpretation of the limitation “the display further adapted to display ultrasound images annotated with identified anatomy in response to the identification of the anatomy by the neural network model” recited in claim 9, to which claim 16 depends, includes Chen’s display in Fig. 3 of annotated ultrasound images with identified anatomy in response to the identification of the anatomy by the neural network model. Furthermore, regarding claim 16, Applicant additionally argues, see pg. 7, that “Rothberg shows ultrasound images Figs. 7E and 7F with crossed circles on either side of a chamber of a hear or blood vessel, which appear to be wall markers for a measurement. Rothberg does not refer to these markers or describe what they are, and does not state or suggest that the markers are graphics activated in response to the identification of anatomy by a neural network model”. However, the Examiner respectfully disagrees. Again, claim 16 merely recites displaying annotated ultrasound images with activated user control graphics in response to the identification of the anatomy of the ultrasound images by the neural network model, and does not specify who or what annotates the ultrasound images, what are activated user control graphics, and how the ultrasound images are annotated with activated user control graphics. Thus, a broadest reasonable interpretation of displaying annotated ultrasound images with activated user control graphics includes Rothberg’s display of annotated ultrasound images of crossed circles in ultrasound images of a heart along with user control graphics of “Confirm” and “View Possible Treatments” buttons activated in Fig. 7E-F and [0217]-[0218]. Additionally, Rothberg discloses a technique of displaying ultrasound images annotated with activated user control graphics for an exam of a heart, and Rothberg’s technique is applicable to Pagoulatos’s base product for examining a heart by first identifying a clinically desirable view of a heart using deep learning, since both Pagoulatos and Rothberg are directed to examining a heart using an ultrasound imaging system. One of ordinary skill in the art would recognize that displaying ultrasound images annotated with activated user control graphics to an automatically identified clinically desirable view of a heart would be advantageous to inform a user’s input in improving imaging of the anatomy of interest. Therefore, one of ordinary skill in the art would apply a known technique (in this case, Rothberg’s technique of displaying ultrasound images annotated with activated user control graphics for an exam of a heart) to a known device (in this case, Pagoulatos’s product for examining a heart by first identifying a clinically desirable view of a heart using deep learning) that was ready for improvement, and the results (in this case, a display adapted to display ultrasound images annotated with activated user control graphics in response to the identification of the anatomy of the ultrasound images by the neural network model) would have been predictable to one of ordinary skill in the art. See the 35 U.S.C. 103 rejection to claims 9 and 16 below.

Status of Claims
Claims 1-3, 7-9, and 16 are currently examination. No claim has been further cancelled/withdrawn/added since the Final Office Action of 21 Jun 2022.

Claim Objections
Claim 16 is objected to because of the following informality: “the identification of the anatomy of the ultrasound images” should read “the identification of the anatomy in the ultrasound images”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7-9, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a neural network model … adapted … to identify anatomy in the ultrasound images through a deep learning technique”. A review of the specification discloses only a narrow species of identifying a heart in ultrasound images through a deep learning technique (see at least Fig. 2 and pg. 8, lines 1-13 of the specification of the instant application), when claim 1 is directed to a broad genus of identifying any anatomy in ultrasound images through a deep learning technique. In particular, the specification does not disclose in sufficient detail identifying any anatomy other than a heart through a deep learning technique by the claimed invention to reasonably convey to one skilled in the art that the inventors had the possession of identifying any anatomy other than a heart by a deep learning technique at the time the application was filed. Claims 2, 7-9, and 16 inherit the deficiency by the nature of their dependency on claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US Patent Pub No. 2017/0262982: Provisional App No. 62305980 and 62313601 disclose cited subject matter and have effective filing dates of 09 Mar 2016 and 25 Mar 2016, respectively) - hereinafter referred to as Pagoulatos - in view of Rothberg et al. (US Patent Pub No. 2017/0360412: Provisional App No. 62352382, 62384187, and 62384144 disclose cited subject matter and have effective filing dates of 20 Jun 2016, 06 Sep 2016, and 06 Sep 2016, respectively) - hereinafter referred to as Rothberg - and Hedlund et al. (US Patent Pub No. 2017/0143312: Priority date of 03 Sep 2014) - hereinafter referred to as Hedlund.
Regarding claim 1, Pagoulatos discloses an ultrasonic diagnostic imaging system (Fig. 4: ultrasound imaging device 110) for identifying anatomy in ultrasound images using deep learning ([0023]: utilizing artificial intelligence approach, determining whether acquired ultrasound images accurately depict/represent a desired view of a patient's organ; [0034]: artificial intelligent machines employ deep learning) comprising:
an ultrasound probe (ultrasound probe 118) adapted to acquire ultrasound image signals ([0029]-[0030]: ultrasound probe 118 driven by ultrasound imaging device 110 to receive echo signals to form ultrasound images);
an image processor (one or more processors 116; [0027]), coupled to the probe (Fig. 1), which is adapted to produce ultrasound images ([0030]: signals received to form ultrasound images);
a neural network model (ultrasound image recognition module 300; [0048]: implement convolutional neural network) stored in a non-transitory computer-readable memory (ultrasound image recognition module provided within ultrasound imaging device 110; [0027]: ultrasound imaging device 110 include memory 114) and adapted to receive the ultrasound images ([0033]: receives ultrasound images acquired from ultrasound imaging device 110) and to identify anatomy in the ultrasound images through a deep learning technique ([0048]: implement convolutional neural network; [0049]-[0050]: ultrasound recognition module determines whether a received ultrasound image represents clinically desirable view or non-clinically desirable view of a heart); and
a user control settings controller (user interface 410 including touchscreen display 112; Fig. 4) coupled to the neural network model ([0054]: user interface allows a user to control or communicate with ultrasound imaging device 110 and ultrasound imaging device communicates with ultrasound image recognition module 120); and
a display (display 112) adapted to display the ultrasound images ([0030]: ultrasound images displayed by display 112), the system settings ([0054]: a plurality of views presented to the user to be selected via display 112), and the identified anatomy ([0054]: a plurality of clinically desirable views of a heart from ultrasound recognition module presented to user; [0049]-[0050]: ultrasound recognition module determines whether a received ultrasound image represents clinically desirable view or non-clinically desirable view of a heart).
It is noted that one of ordinary skill in the art would recognize that Pagoulatos’s convolutional neural network is a type of deep learning technique.
Pagoulatos does not explicitly disclose:
acquiring live ultrasound images signals; and
the settings controller configured to obtain imaging system settings and activate user controls for an exam of the identified anatomy.
Rothberg, however, discloses:
acquiring live ultrasound image signals (Fig. 12: act 1202; [0101]: real-time measurement prediction of ultrasound imaging by comparing the received ultrasound image data with trained model data to predict, in real time, a landmark of the received ultrasound image data; and [0248]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pagoulatos’s acquisition of ultrasound images to include Rothberg’s acquisition of live ultrasound images. The motivation for the combination would have been to allow a “real-time measurement prediction of ultrasound imaging,” as taught by Rothberg ([0101]). 
	Hedlund further discloses:
a settings controller configured to obtain imaging system settings for an exam of identified anatomy in response to an identification of the anatomy (Fig. 3 and [0055]-[0058]: a system protocol for an anatomy (i.e., heart) being studied is selected, or identified, automatically or manually; and based on image data from the ultrasound image processor 26, the expert unit 28 is configured to automatically adjust parameters in the transmitter/receiver 23 and/or ultrasound image processor 26 for imaging of a heart).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pagoulatos’s ultrasound imaging system to include Hedlund’s automatic adjustment of image system settings. The motivation for the combination would have been “By automating the control of system parameters of the ultrasound imaging system 20, the efficiency, reproducibility and user-friendliness of the ultrasound imaging system 20 can be significantly improved and enhanced in comparison with a manual system,” as taught by Hedlund ([0055]).
Additionally, Hedlund discloses a technique of automatically obtaining ultrasound imaging system settings for an exam of a heart, and Hedlund’s technique is applicable to Pagoulatos’s base product for examining a heart by first identifying a clinically desirable view of a heart using deep learning, since both Pagoulatos and Hedlund are directed to examining a heart using an ultrasound imaging system. One of ordinary skill in the art would recognize that an optimized acquisition of a clinically desirable view of a heart would be advantageous for improved imaging of the anatomy of interest. Therefore, one of ordinary skill in the art would apply a known technique (in this case, Hedlund’s technique of automatically obtaining ultrasound image system settings for a heart exam) to a known device (in this case, Pagoulatos’s product for examining a heart by first identifying a clinically desirable view of a heart using deep learning) that was ready for improvement, and the results (in this case, a settings controller configured to obtain imaging system settings for an exam of the identified anatomy in response to the identification of the anatomy by the neural network model) would have been predictable to one of ordinary skill in the art. See MPEP 2143.I.D.
Rothberg also discloses:
a settings controller (computing device 702) configured to activate user controls for an exam of identified anatomy in response to the identification of the anatomy (Fig. 7E and [0217]-[0218]: operator confirms PLAX view of a heart on ultrasound image 726; Fig. 7F-H and [0219]: “View Possible Treatments” 734,“Treatment Question” 736, and “Treatment Selection” 740 buttons activated responsive to confirmation of PLAX view of the heart).
It is noted that the limitation “user controls” has been given a broadest reasonable interpretation as any input a user can provide to the ultrasound imaging system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pagoulatos’s ultrasound imaging system to include Rothberg’s activation of user controls. The motivation for the combination would have been to allow “the operator may confirm the (image) acquisition,” as taught by Rothberg ([0217]), in proceeding a medical examination. 
Additionally, Rothberg discloses a technique of activating user controls for an exam of a heart, and Rothberg’s technique is applicable to Pagoulatos’s base product for examining a heart by first identifying a clinically desirable view of a heart using deep learning, since both Pagoulatos and Rothberg are directed to examining a heart using an ultrasound imaging system. One of ordinary skill in the art would recognize that activating user controls for user feedback on an automatically identified clinically desirable view of a heart would be advantageous for allowing a user feedback in improving imaging of the anatomy of interest. Therefore, one of ordinary skill in the art would apply a known technique (in this case, Rothberg’s technique of activating user controls for an exam of a heart) to a known device (in this case, Pagoulatos’s product for examining a heart by first identifying a clinically desirable view of a heart using deep learning) that was ready for improvement, and the results (in this case, a settings controller configured to activate user controls for an exam of the identified anatomy in response to the identification of the anatomy by the neural network model) would have been predictable to one of ordinary skill in the art. See MPEP 2143.I.D.
Regarding claims 2-3 and 8, Pagoulatos in view of Rothberg and Hedlund discloses all limitations of claim 1, as discussed above, and Pagoulatos further discloses:
the neural network model (ultrasound recognition module 12) is further adapted to identify a view of the anatomy of an ultrasound image ([0049]-[0050]: ultrasound recognition module determines whether a received ultrasound image represents clinically desirable view or non-clinically desirable view of a heart) (claims 2-3);
the identified view is one of a two-chamber view, a three-chamber view, a four-chamber view, a long axis view, or a short axis view ([0050]: 2-chamber apical view or 3-chamber apical view) (claim 3); and
a training image memory (image knowledge database 122; Fig. 1) storing training images for the neural network model ([0042]: ultrasound image knowledge 230 from training images 210 stored in ultrasound image knowledge database 122; [0035]: image knowledge database 122 stored in any computer-readable storage medium) (claim 8).
Regarding claim 7, Pagoulatos in view of Rothberg and Hedlund discloses all limitations of claim 1, as discussed above, and Pagoulatos discloses:
identifying the anatomy in an ultrasound image by the neural network model ([0048]: implement convolutional neural network; [0049]-[0050]: ultrasound recognition module determines whether a received ultrasound image represents clinically desirable view or non-clinically desirable view of a heart).
Pagoulatos does not disclose:
wherein the display is adapted to display the user controls activated in response to the identification of the anatomy by the neural network model.
Rothberg, however, discloses:
a display (display 706) is adapted to display activated user controls (Fig. 7F-H and [0219]: “View Possible Treatments” 734,“Treatment Question” 736, and “Treatment Selection” 740 buttons activated responsive to confirmation of PLAX view of the heart) in response to identification of an anatomy (Fig. 7E and [0217]-[0218]: operator confirms PLAX view of a heart on ultrasound image 726).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pagoulatos’s ultrasound imaging system to include Rothberg’s display of activated user controls. The motivation for the combination would have been to allow “the operator may confirm the (image) acquisition,” as taught by Rothberg ([0217]), via a user interface in proceeding a medical examination.
Additionally, Rothberg discloses a technique of displaying activated user control for an exam of a heart, and Rothberg’s technique is applicable to Pagoulatos’s base product for examining a heart by first identifying a clinically desirable view of a heart using deep learning, since both Pagoulatos and Rothberg are directed to examining a heart using an ultrasound imaging system. One of ordinary skill in the art would recognize that displaying activated user controls of a user feedback on an automatically identified clinically desirable view of a heart would be advantageous in allowing the user to confirm his feedback in improving imaging of the anatomy of interest. Therefore, one of ordinary skill in the art would apply a known technique (in this case, Rothberg’s technique of displaying activated user control for an exam of a heart) to a known device (in this case, Pagoulatos’s product for examining a heart by first identifying a clinically desirable view of a heart using deep learning) that was ready for improvement, and the results (in this case, a display adapted to display the user controls activated in response to the identification of the anatomy by the neural network model) would have been predictable to one of ordinary skill in the art. See MPEP 2143.I.D.
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos in view of Rothberg and Hedlund, as applied to claim 1 above, and further in view of Chen et al. (Chen et al. (02 Oct 2016). Iterative Multi-domain Regularized Deep Learning for Anatomical Structure and Detection and Segmentation from Ultrasound Images. MICCAI 2016, Part II, LNCS 9901, pp. 487-495. Doi: 10.1007/978-3-319-46723-8_56) - hereinafter referred to as Chen.
Regarding claim 9, Pagoulatos in view of Rothberg and Hedlund discloses all limitations of claim 1, as discussed above, and Pagoulatos discloses:
the display (display 112) is adapted to display the ultrasound images ([0030]: ultrasound images displayed by display 112).
Pagoulatos does not explicitly disclose:
the display is further adapted to display ultrasound images annotated with the identified anatomy in response to the identification of the anatomy by the neural network model.
Chen, however, discloses:
displaying ultrasound images annotated with identified anatomy in response to the identification of the anatomy by a neural network model (Fig. 3: detection and segmentation results from different neural network architectures (circles) and 3.4 Evaluation and Comparison).
It is noted that Chen discloses in in Fig. 3 "detection and segmentation results from different methods (neural network architectures or FCN's labeled at bottom right corner)" in circles, and Chen's ultrasound images with the results, or circles, shown in Fig. 3 discloses displaying ultrasound images annotated with the identified anatomy (circles in Fig. 3) determined by the neural network model (FCN's labeled at bottom right corner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pagoulatos’s display to include Chen’s display of ultrasound images annotated with anatomy determined by a neural network model. The motivation for the combination would have been to “taking advantage of a fully convolutional network, which is formulated as an end-to-end learning framework of detection and segmentation,” as taught by Chen (Abstract).
Regarding claim 16, Pagoulatos in view of Rothberg, Hedlund, and Chen discloses all limitations of claim 9, as discussed above, and Pagoulatos does not disclose:
wherein the display is further adapted to display ultrasound images annotated with activated user control graphics in response to the identification of the anatomy of the ultrasound images by the neural network model.
	Rothberg, however, discloses:
a display (display 706) is adapted to display ultrasound images annotated with activated user control graphics in response to the identification of the anatomy in the ultrasound images (Fig. 7E-F and [0217]-[0218]: indication of proper position of ultrasound device shown as crossed circles in Fig. 7E-F with activated user control graphics of “Confirm” and “View Possible Treatments” 734 buttons on display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pagoulatos’s display to include Rothberg’s display of ultrasound images annotated with graphics. The motivation for the combination would have been to allow “the operator may confirm the acquisition (of area of interest for EF for the subject),” as taught by Rothberg ([0217]-[0218]).
Additionally, Rothberg discloses a technique of displaying ultrasound images annotated with activated user control graphics for an exam of a heart, and Rothberg’s technique is applicable to Pagoulatos’s base product for examining a heart by first identifying a clinically desirable view of a heart using deep learning, since both Pagoulatos and Rothberg are directed to examining a heart using an ultrasound imaging system. One of ordinary skill in the art would recognize that displaying ultrasound images annotated with activated user control graphics to an automatically identified clinically desirable view of a heart would be advantageous to inform a user’s input in improving imaging of the anatomy of interest. Therefore, one of ordinary skill in the art would apply a known technique (in this case, Rothberg’s technique of displaying ultrasound images annotated with activated user control graphics for an exam of a heart) to a known device (in this case, Pagoulatos’s product for examining a heart by first identifying a clinically desirable view of a heart using deep learning) that was ready for improvement, and the results (in this case, a display adapted to display ultrasound images annotated with activated user control graphics in response to the identification of the anatomy of the ultrasound images by the neural network model) would have been predictable to one of ordinary skill in the art. See MPEP 2143.I.D.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharma et al. (US PG Pub No. 2018/0071452) discloses at least automatically determining imaging parameters for a region of interest (see at least Fig. 2) and identifying the region of interest in an ultrasound image using deep learning ([0087]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799